In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Palmieri, J), dated February 4, 2004, which denied their motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
In this action arising from a collision at an intersection involving an automobile operated by the plaintiff Daniel H. Pórtela and a truck operated by the defendant Peter S. Sabatino and owned by the defendant Energy Conservation Group, LLC, the *355Supreme Court correctly concluded that questions of fact exist as to liability, and thus, properly denied the plaintiffs’ motion for summary judgment on that issue (see Romano v 202 Corp., 305 AD2d 576 [2003]; Bodner v Greenwald, 296 AD2d 564 [2002]). Luciano, J.P., Mastro, Spolzino and Skelos, JJ., concur.